Whitfield, O. J.,
delivered the following dissenting opinion. I do not think the case of Jones v. Williams, 62 Miss., 183, has any application to the case made by the facts in this record. The effort in that case was, conceding the minutes of the court to have been entered up by the clerk and read and signed by the judge during the term of the •court, to show by parol that the date on which the minutes recited the court adjourned was not, in fact, the trae date; in other words, the effort was, directly and squarely, to impeach the verity of the record as to the date, admitting that the record had been made up at the proper time — during the term. The -effort here is, not to impeach or contradict the record in any way whatever, but to show that no such record ever had existed; in other words, the effort here, precisely, is to show that what the clerk entered on the minutes of the court as a part of the record in vacation after the court had adjourned constituted no part of the record, the record having closed with the adjournment of the court, and that, consequently, what the- clerk inserted in the minutes of the court, after the court adjourned, in vacation, was mere waste paper — constituted no part of the record — and that no such record, as a consequence, had any existence. In the Jones case the effort was, granting the record to be the record, to contradict the recitation of the record by parol. In this case the effort is to show that there never was any such record, because of the absolute want of power on the part of the circuit clerk to enter anything on the minutes of the court after the court had adjourned and in vacation. The distinction between the two cases to my mind is clear and palpable. I think it is perfectly competent to show by parol the utter want of power in the circuit clerk to enter, as a part of the min*576utes of the circuit court, something that he claims was a part of the mimites, but which he did not enter on said minutes until" after the court had adjourned, in vacation. The clerk has no-power to enter anything as part of the minutes of the circuit-court after that court has finally adjourned. He had no more power in this case to enter what was entered here in vacation than any other citizen in the county had. His act in so entering it in vacation was absolutely without power, and what he-entered, of course, no part, in the eye of the law, of the minutes of the court. It is very much like the principle in respect to-the alteration or contradiction of a written contract by parol in those cases in which the effort is, not to contradict the terms-of the contract in any way, but to show, either that one of the parties had no capacity to make the contract, or that for some-reason the contract was illegal, and hence that there never was any such contract in existence, in the eye of the law.
The precise distinction upon which I insist is stated by Prof. Wigmore in volume 4, p. 3457, § 2450, note 2, at the conclusion of that note, citing tiñe case of People v. Gray, 25 Wend. (N. Y.), 465, as holding that “the original minutes of a trial during session, not made up as required by statute, are not thereeord.” In that case, thus referred to, the court said, at page-468, speaking of the original minutes of a conviction: “By section 5 it is made the duty of the clerk, in any court in which judgment upon conviction has been rendered, to enter it fully upon the minutes, stating briefly the offense for which such-conviction was had, and the court is to inspect such entries and conform them to the facts. The sixth section makes it the duty of the district attorney to prepare for the clerk the statement of the offense, as the same is charged in the indictment, to be entered in the minutes; but the court is to inspect it and see that it conforms to the indictment.” And in the concluding portion of the opinion the court expressly held that minutes not made out in exact conformity to these statutory requirements constituted no record. That is exactly the proposition for which I here contend. Our statute, as pointed out in the brief of coun*577sel for appellant, requires tbe minutes to be drawn up, read, and signed by tbe judge of tbe circuit court before adjournment. It is not pretended tbat tbis part of-tbe pretended minutes was read by tbe judge after entry, or signed by bim, on tbe last day of tbe term of tbe court. He signed nothing but a blank sheet of paper, leaving tbe clerk to fill in tbe space, of course intending tbat tbe clerk should fill it in before tbe court was adjourned; but tbe circuit clerk did not do tbis. Tbe court was adjourned, leaving tbe last page of tbe minutes absolutely blank, and several days afterwards, during tbe next week, tbe clerk, in vacation, undertook to enter, and did enter, these pretended minutes over tbe signature of tbe judge, in tbe blank space. How can it be possible to bold, soundly, in view of the plain legal propositions tbat tbe clerk bad no power whatever, after tbe adjournment of tbe court, to enter anything as minutes, and tbat tbe ending of tbe term of tbe court ended any power to enter tbe minutes, tbat parol proof cannot be beard to show that tbe said clerk entered these alleged minutes in vacation, when be bad no power to enter them, and tbat hence they constituted no record, and, being no part of tbe record, tbe parol proof was competent to show tbat fact ? To my mind tbe opposite ruling involves consequences tbat are extremely dangerous. What limit is there to entries tbat may be made by a circuit clerk in vacation, if only tbe circuit judge should sign in blank tbe minutes to be entered over bis signature ?
I do not care to enlarge. I merely emphasize, what I think is the manifest distinction, tbat in tbe cases relied upon by tbe court tbe effort was to contradict tbe recitation of fact in a record which was conceded to be a record on all bands; whereas, here tbe effort plainly is to do nothing of tbat kind, but merely and simply to show by parol tbat what is called tbe record never bad any existence as a record, since it was entered by tbe circuit clerk in vacation after tbe court adjourned, when manifestly be bad no power to make any sucE entry. See, also, carefully, tbe authorities cited in note 12, p. .3459, vol. 4, of Wigmore on Evidence, in respect to what constitutes tbe record.